Name: Commission Regulation (EEC) No 3041/80 of 25 November 1980 fixing, in respect of certain maritime areas to the west of Scotland, the exact period, falling between 1 October 1980 and 31 March 1981, when the use of trawls, Danish seines or similar nets as well as purse seines and ring nets is prohibited
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 319/8 Official Journal of the European Communities 26 . 11 . 80 COMMISSION REGULATION (EEC) No 3041/80 of 25 November 1980 fixing, in respect of certain maritime areas to the west of Scotland, the exact period, falling between 1 October 1980 and 31 March 1981 , when the use of trawls , Danish seines or similar nets as well as purse seines and ring nets is prohibited THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2527/80 of 30 September 1980 laying down technical measures for the conservation of fishery resources ('), and in particular Article 15 (2) thereof, Whereas certain sea lochs and other areas on the west coast of Scotland form nursery areas for herring in the winter months when fishing for sprat is conducted ; whereas it is desirable to limit the danger to the recovery of the western herring stock through imma ­ ture herring being taken as a by-catch of sprat fishing ; Whereas the period when sprat and immature herring are concentrated together in these sea lochs and other areas varies from year to year, depending on climatic conditions, within the span of the winter months between 1 October and 31 March of the following year ; Whereas immature herring are now present in these areas in such numbers as to justify immediate closure until 31 March 1981 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The use of trawls, Danish seines or similar nets as well as purse seines and ring nets shall be prohibited in those maritime areas to the west of Scotland defined in Annex VII to Regulation (EEC) No 2527/80 , for the period beginning with the entry into force of this Regulation and ending on 31 March 1981 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communites. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 258 , 1 . 10 . 1980 , p. 1